Citation Nr: 1644249	
Decision Date: 11/22/16    Archive Date: 12/01/16

DOCKET NO.  08-16 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Veteran and R.M.



ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel


INTRODUCTION

The Veteran had active duty for training (ACDUTRA) on the following dates and during the following periods:  February to May 1980; January 14, 1981; February 24, 1981; August 1 to August 15, 1981; August 9 to August 20, 1982; June 18 to July 2, 1983; March 24 to March 26, 1984; June 16 to June 30, 1984; June 15 to June 29, 1985; August 8 to August 25, 1985; September 23 to September 26, 1985; and December 14 to December 16, 1985.  Additionally, a retirements point statement dated in June 1986 indicates that the Veteran served on inactive duty for training (INACTDUTRA) for: 27 days from January 3, 1980 to January 2, 1981; 37 days from January 3, 1982 to January 2, 1983; 40 days from January 3, 1983 to January 2, 1984; and 35 days from January 3, 1984 to January 2, 1985.  However, as noted in previous Board remand orders, the exact dates have not been determined and are not apparent from the personnel records associated with the claims file.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The appeal was subsequently forwarded to the Board from the Buffalo, New York RO.  In June 2007, the Veteran and her spouse provided testimony at a hearing before a Decision Review Officer at the Buffalo, New York RO.  A transcript of that hearing is associated with the Veteran's claims file.  This case was previously before the Board in March 2010, December 2011, June 2013, February 2014, and December 2015, when the matter was remanded for further development.  



FINDINGS OF FACT

1.  The evidence does not clearly and unmistakably show that the Veteran had a preexisting psychiatric disorder prior to her active military service.  

2.  The preponderance of the evidence is against a finding that an acquired psychiatric disorder, to include PTSD, was initially manifested during, or is otherwise etiologically related to, the Veteran's active military service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Stegall Concerns

As noted in the Introduction, the Board previously remanded the Veteran's claim for additional development.  In March 2010, the Board remanded the claim for the Agency of Original Jurisdiction (AOJ) to verify all periods of the Veteran's active duty, ACDUTRA, and INACDUTRA, as the record indicated that at least one of the Veteran's claimed stressors occurred during her service in the Reserves.  Additionally, the Board remanded the Veteran's claim to attempt to obtain outstanding treatment records, including those pertaining to a reported hospitalization for a suicide attempt at age 18 and a May 2008 VA hospitalization.  The Board also directed that the Veteran be afforded a VA psychiatric examination that addressed any diagnosed acquired psychiatric disorders.  

In December 2011, the Board remanded the Veteran's claim to attempt to verify her alleged PTSD stressor of witnessing a fellow service member being blown up while practicing with a live land mine at Fort Leonard Wood.  As the AOJ had not made attempts to obtain the above-referenced treatment records, the Board directed the AOJ to take appropriate steps to obtain outstanding treatment records, to include the 1985 inpatient psychiatric treatment at Strong Memorial Hospital regarding the alleged suicide attempt at age 18, in addition to VA treatment records.  The Board also remanded the Veteran's claim to obtain records from the Social Security Administration (SSA).  Finally, the Board found that another VA examination was needed to address the claimed stressor involving an M-60 machine gun accident.  

In June 2013, the Board remanded the Veteran's claim to attempt to verify the claimed land mine-related stressor, in compliance with its prior remand directive.  Additionally, it found that a February 2012 VA examination report and January 2013 supplemental opinion were inadequate and remanded the Veteran's claim to obtain another VA examination.  The Board also directed the AOJ to provide the Veteran with an opportunity to provide additional evidence in support of her claim, to include a Polaroid photograph.  

In February 2014, the Board remanded the Veteran's claim to attempt to verify the claimed land mine-related stressor in compliance with its prior remand directives.  The Board also instructed the AOJ to arrange for the Veteran to undergo a VA psychiatric examination, as the record indicated that the Veteran might not have received notice of an examination that had been scheduled for August 2013.  

In December 2015, the claim was remanded to obtain outstanding SSA records, if any, as it was unclear from the record whether there were outstanding SSA records.  

Following the Board's March 2010 remand, the Veteran's personnel records were obtained, which included dates of her active duty for training and inactive duty for training.  Additionally, SSA records were obtained following both the Board's December 2011 and December 2015 remand orders.  As will be explained further below, the AOJ made reasonable attempts to obtain outstanding private medical evidence in support of the Veteran's claim, and it made reasonable attempts to verify the Veteran's claimed stressor regarding the land mine incident.  Additionally, the Veteran was afforded an additional VA examination in August 2015.  As will be explained below, the VA examination reports of record, particularly when considered as a whole, are adequate and sufficient for the Board to adjudicate the instant claim.  Thus, the Board finds substantial compliance with its prior remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that the Board errs as a matter of law when it fails to ensure compliance with its remand orders).  

II.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

The RO provided pre-adjudication notice, by letter, in July 2005.  Thus, the Board finds that with respect to the Veteran's claim for service connection for an acquired psychiatric disorder, VA has fulfilled its duty to notify the Veteran.  

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim for service connection for an acquired psychiatric disorder.  See 38 U.S.C.A. § 5103A(a)(1); 38 C.F.R. § 3.159(c).  Service treatment records, personnel records, identified post-service medical treatment records, SSA records, and lay statements have been associated with the record.  

As noted above, the Board's previous remand instructions included attempting to obtain private medical records from Strong Memorial Hospital regarding an inpatient psychiatric admission following an alleged suicide attempt at age 18.  The AOJ sent the Veteran letters in April 2010 and December 2011 that specifically requested that the Veteran complete authorization forms to allow VA to obtain such records.  The AOJ also sent a letter in July 2013 asking the Veteran to complete an authorization form so that it may obtain treatment records from any non-VA medical providers.  The Veteran did not respond to VA's requests.  In light of this history, the Board finds that the AOJ made reasonable efforts to obtain adequately identified private treatment records, and no further efforts are required for VA to comply with its duty to assist.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1); Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (noting that VA's duty to assist is not a "one-way street" and that a claimant has a duty to cooperate with the VA in developing evidence to support a claim).  

The Board's previous remand instructions also included attempting to obtain other evidence in support of the Veteran's claim, including a Polaroid photograph that reportedly showed the Veteran in a leg cast at her barracks in 1980.  The July 2013 letter from the AOJ provided instructions on submitting evidence in support of the Veteran's claim, including the Polaroid photograph.  The Veteran has not submitted a copy of the Polaroid picture or otherwise responded to the July 2013 letter.  As such, the Board finds that no additional attempts are necessary for VA to obtain the Polaroid photograph.  See Hayes, 5 Vet. App. at 68.  

The AOJ has attempted to verify the Veteran's claimed stressor of witnessing a friend identified as Mark Williams catch on fire and die at Fort McClellan in February 1980.  As reflected in the April 2008 Statement of the Case (SOC), the AOJ contacted both the Joint Services Records Research Center (JSRRC) and the U.S. Army Crime Records Center to verify this stressor, but neither organization was able to do so.  According to a December 2007 response from the JSRRC, there were no records reflecting a fire incident as described by the Veteran, or an injury of someone named Mark Williams.  According to a January 2008 correspondence from the U.S. Army Crime Records Center, there was no record of the incident based on the information provided.  The AOJ also contacted the Anniston-Calhoun County Public Library in Alabama to attempt to verify the claimed stressor.  The library provided VA with a copy of a news article from the McClellan News, which showed that a fire did occur at the barracks at Fort McClellan in February 1980.  However, the article was dated February 15, 1980, and described the fire as occurring the Saturday before the Veteran's arrival at Fort McClellan.  Moreover, the article stated that no one was reported injured in the fire.  In light of the above history, the Board finds that the AOJ has made appropriate attempts to verify this claimed stressor, and no further attempts are needed to adjudicate the claim.  The Board notes that while the Veteran identified the burn victim as "Michael Thomas" at the June 2010 VA examination, further development with respect to this stressor is not necessary because, as will be explained further below, the record weighs against a finding that a fire resulting in death occurred at Fort McClellan in February 1980.  

The AOJ also attempted to verify the Veteran's claimed stressor of witnessing a friend identified as Joe Barger being blown up by a land mine at Fort Leonard Wood.  As set forth in a June 2015 memorandum, it requested verification of the claimed stressor from the U.S. Army Crime Records Center and the JSRRC in October 2014 and received negative responses from both entities.  The memo also notes that all procedures to obtain the information were properly followed, all efforts to obtain the needed information were exhausted, and further attempts to obtain such information would be futile.  In light of the above history, the Board finds that the AOJ has made all necessary efforts to verify the Veteran's claimed stressor of witnessing a friend being blown up by a land mine, and no further efforts are necessary for VA to comply with its duty to assist.  

During the course of the appeal, the Veteran has been afforded several VA examinations; the record contains VA examination reports and/or medical opinions dated in March 2008, June 2010, February 2012, January 2013, and August 2015.  The Board acknowledges that the VA examination reports of record contain conflicting diagnoses and/or opinions, and they do not address each of the Veteran's claimed stressors.  Specifically, as will be discussed in greater detail below, they do not offer a specific opinion regarding the claimed land mine-related stressor or the M-60 accident.  The Board nevertheless finds that the reports, particularly when considered together and along with other evidence of record, including treatment records and the Veteran's representations, provide sufficient information for the Board to adjudicate the instant claim.  For reasons that will be explained further below, the VA examination reports, in addition to other evidence of record, show that the preponderance of the evidence is against a finding that an acquired psychiatric disorder was incurred in, or is otherwise related to, the Veteran's active military service.  Thus, an additional VA examination or medical opinion is not necessary to adjudicate a claim for service connection, where, as here, there is no indication that the claimed disability might be associated with service.  Cf. McClendon, 20 Vet. App. at 81.  

The Veteran has not identified any additional relevant evidence, nor does the record otherwise indicate that there is outstanding relevant evidence to obtain.  Thus, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to her claim is required for VA to comply with its duty to assist.  

III.  Entitlement to Service Connection

	Legal Criteria

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered, or disease contracted, in the line of duty, or for aggravation of a preexisting injury or disease incurred in the line of duty during active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Active service includes active duty, any period of ACDUTRA during which the veteran was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of INACDUTRA during which the veteran was disabled or died from an injury incurred or aggravated in the line of duty.  See 38 C.F.R. § 3.6(a), (c)-(d).  

To establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  E.g., Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting from disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service. 38 C.F.R. § 3.303(a).  

Service connection may be granted for any disease that is initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Additionally, the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis of record is negative.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Determinations regarding service connection are based on a review of all of the evidence of record, including pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  Under certain circumstances, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When considering evidence and determining its probative value, VA considers both the competency and the credibility of the witness.  See Layno, 6 Vet. App. at 469.

To deny a claim for benefits on its merits, the preponderance of the evidence must be against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) ("A veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' to prevail.").  

	Factual Background 

The Veteran is seeking service connection for an acquired psychiatric disorder, to include PTSD.  The Veteran has attributed her claimed psychiatric disorder to four stressors:  military sexual trauma that occurred in or around March or April 1980 at Fort Sam Houston; witnessing a friend catch on fire and die at Fort McClellan in February 1980; witnessing another friend being blown up by a land mine while performing an exercise at Fort Leonard Wood; and suffering injuries related to an M-60 machine gun accident that occurred in June 1984.  

The Veteran maintains that she was sexually assaulted in March or April 1980.  As set forth in a December 2005 statement, the Veteran's left leg was casted on her second day at Fort Sam Houston due to a foot fracture.  While still in a cast, the Veteran was walking home from the NCO club when she was grabbed from behind by a man, who pulled her into a muddy ditch, kicked her in the ribs, and sexually assaulted her.  The Veteran wrote that upon returning to her room covered in mud, her roommate asked what had happened.  The Veteran told her roommate that she fell, and she then took a shower for hours.  According to the Veteran, she did not report the rape because she was ashamed, was intoxicated when it occurred, and was unable to describe the man who assaulted her.  The Veteran wrote that after the assault, she had trouble performing her duties due to depression, and she started drinking heavily.  The Veteran provided that many years later, a physician treating her for fractured ribs saw evidence of old fractures.  The Veteran believed these old fractures were due to being kicked during the claimed in-service sexual assault.  

The Veteran has also maintained that her in-service stressors include witnessing a friend, identified as Mark Williams, catch on fire and die at Fort McClellan in February 1980.  As set forth in various statements and treatment records, the Veteran has asserted that her friend caught on fire while waxing the floor.  As noted above, the AOJ was unable to verify that this incident occurred.  Specifically, there were no records reflecting a fire as described by the Veteran or an injury of someone named Mark Williams.  Additionally, while an article from the Fort McClellan News showed that a fire occurred at the barracks of Fort McClellan in February 1980, it occurred prior to the Veteran's first day of service there, and no one was reported injured by the fire.  

The Veteran has indicated that her in-service stressors also include witnessing a friend, identified as Joe Barger, being blown up by a land mine during an exercise at Fort Leonard Wood during a period of ACDUTRA.  As set forth in an October 2003 VA mental health note, the Veteran stated she and Joe Barger were practicing clearing live land mines during a training exercise when a land mine exploded and killed him.  As discussed below, the Veteran has also stated that the land mine incident might have occurred during the Persian Gulf War.  Although the Veteran reported having served in the Persian Gulf War, the Board notes that there is no indication in the record that the Veteran had foreign service.  Additionally, as noted above, VA was unable to verify that the claimed land mine incident occurred.  

Finally, the Veteran has also contended that her in-service stressors include an M-60 machine gun accident that occurred during ACDUTRA.  As will be explained further below, the Veteran's service treatment records show that the Veteran suffered injuries related to an M-60 machine gun accident in June 1984 during a period of ACDUTRA.  

The Veteran's service treatment records do not contain any psychiatric diagnoses or any documented treatment for psychiatric-related issues.  A January 1980 report of medical examination shows that on entrance into service, she was clinically evaluated as normal with respect to psychiatric conditions.  In a corresponding report of medical history, the Veteran denied any history of psychiatric symptoms.  In May 1980, the Veteran elected not to have a separation examination.  

A June 1984 emergency treatment record shows that during a period of active duty for training, the Veteran was treated for a defective M-60 round that grazed her right elbow, resulting in shrapnel wounds and flash burns.  The assessment was superficial projectile injury.  In June and December 1985 medical examination reports, the Veteran was clinically evaluated as normal with respect to psychiatric conditions, and in corresponding reports of medical history, she denied a history of psychiatric symptoms.  In the June and December 1985 reports of medical history, the Veteran affirmed a history of broken bones; both examining providers noted a broken left ankle in 1979.  The June 1985 provider wrote that it was "casted only."  

The Veteran's personnel records include a March 1980 letter of commendation for outstanding performance as the Post Flag Detail on March 20, 1980.  They also include a May 1981 letter of appreciation for outstanding performance of the Veteran's duties.  

Following service, a January 2000 VA treatment record notes anxiety panic attacks/depression.  An April 2000 VA obstetrics and gynecology note indicates a history of sexual trauma, but it does not include other notations regarding sexual trauma.  In September 2000, the Veteran was referred for a VA psychiatry consult due to increased anxiety with panic-like symptoms and insomnia.  The Veteran reluctantly admitted to feeling depressed, especially since her mother died of cancer six months prior.  She also reported that during her military career, a badly burned fellow soldier died in her arms after the barracks were destroyed by a fire and that she experienced the death of other friends during her army career as well.  The Veteran stated that in particular, she had a bad experience while with the Army engineers that she could not speak about at the time.  The impression was depressive disorder with anxiety and withdrawal rule out PTSD.  A February 2001 VA treatment record notes depression.  

March 2002 VA treatment records reveal that the Veteran was admitted for suicidal ideations.  The treatment records provide that it was discovered that the Veteran was obtaining narcotic pain medications from both VA and an outside source.  The Veteran admitted to suicidal ideation and stated that she would carry through with it if she could not reach an agreement with Dr. Ortiz, her VA provider, regarding prescribing pain medication.  Dr. Ortiz confronted her about her substance abuse and convinced her to agree to a psychiatric hospitalization.  The admitting diagnoses were depressive disorder NOS and substance abuse.  

The March 20, 2002 initial psychiatric admission assessment indicates that the Veteran claimed to have been severely depressed since the age of 25, when she was raped by four men in the military.  The Veteran reported that a fellow service member burned in front of her when he was waxing the floor and that he died in her arms after the barracks were destroyed by a fire.  The Veteran claimed to have experienced the death of "other friends" during her Army career as well.  The Veteran reported that although she was not engaged in direct combat, when she was in Kuwait in 1991, the building she was in blew up, and she was shot in the leg.  She reported that she was having bad nightmares related to these incidents every day and was experiencing difficulty sleeping as a result.  The Veteran also discussed a suicide attempt at age 18, when she slit her wrists and sat in a bathtub.  The Veteran was found by her neighbors and was reportedly hospitalized for six months.  The Veteran stated that she was married to her first husband at the time, who reportedly physically abused her, including breaking her jaw and ribs at an unspecified time.  The Veteran reported a prior history of physical and emotional abuse by her grandmother, but denied any form of sexual abuse.  The Veteran also reported a history of alcohol and drug abuse; she stated that she began drinking at age 8 and began "seriously drinking" at age 12.  The psychiatric assessment includes Axis I diagnoses of depressive disorder NOS and PTSD by history.  It also includes an Axis II diagnosis of personality disorder with borderline traits.  The Veteran was discharged on April 8, 2002.  In an April 15, 2002 report of hospitalization, it is noted that the discovery of multiple narcotic prescriptions seemed to have precipitated the hospitalization.  

At a June 2002 VA psychology treatment, the Veteran reported experiencing nightmares and "daymares" related to past military traumas of witnessing a friend burn to death and witnessing a person blow up from a land mine explosion.  She stated that the friend burned to death in the United States and that while she was not sure where the land mine incident occurred, she thought it occurred during the Persian Gulf War.  The Veteran reported having served in the Persian Gulf War but denied having been shot at by the enemy during her claimed Persian Gulf War service.  She stated that she was reassigned to combat engineering during the Persian Gulf War.  

An August 2002 VA treatment note indicates that the Veteran discussed being raped by military personnel in 1980 and a friend dying in 1982 due to a mine-sweeping incident.  She also reported that her last suicide attempt was two years prior, when she cut her wrists and got into a bath tub; according to the Veteran, she woke up in the hospital and stayed there for a month.  The Veteran's Axis I diagnoses were PTSD, chronic, severe, with psychotic features; major depression, episodic; rule out panic disorder with agoraphobia.  Her Axis II diagnosis was personality disorder NOS with borderline and antisocial features.  

A September 2002 VA psychology note indicates that the Veteran called the VA Medical Center earlier in the day stating that she was going to kill herself if she was not able to obtain pain medication.  The note states that the Veteran was opioid dependent and that she verbalized a suicide attempt as a way of manipulating staff to give her opioids.  It also provides that the Veteran had a personality disorder and a history of acting out and intimidating others.  

In a March 2003 psychiatric evaluation related to the Veteran's claim for Social Security Disability benefits, the Veteran reported having served in the Army from 1975 to 1977, when she served as nurse in the Republic of Vietnam near the end of the Vietnam War, and from 1980 to 1992, during which time she was a nurse during the Persian Gulf War.  The Veteran reported that she had a serious problem with depression during the past eleven years, and that she experienced daily depression for the past three months.  The Veteran also noted that she attempted suicide at age 18 by cutting her wrist.  The Veteran reported that she saw several friends killed or burned while in the Gulf War.  She also stated that he used to drink a twelve-pack of beer in addition to a few shots of liquor on a daily basis for approximately seventeen years, until 1990.  The Veteran's diagnoses were PTSD; major depressive disorder; intermittent explosive disorder; and alcohol dependency and cannabis abuse in full remission.  

VA mental health notes dated in October 2003 and November 2003 indicate that in addition to discussing the claimed land mine incident, burning incident, and military sexual assault, the Veteran also discussed her son's murder.  At the October 2003 treatment specifically, the Veteran described the land mine incident and provided that she was practicing clearing live mines during a training exercise along with the friend who was killed, and that the two were next to each other during the exercise.  The November 2003 treatment notes provides that the Veteran had PTSD secondary to the following traumas: witnessing the death of two people in the military, experiencing military sexual assault, and seeing her son's body after he had been shot in the head and murdered.  

At a May 2004 VA mental health treatment, the Veteran discussed witnessing her friend die during a land mine explosion at Fort Leonard Wood and discussed another friend, who she "thought" died as a result of fire when she was stationed in Texas in 1980.  She also noted that she had been sexually assaulted in the military, but she was not ready to discuss this.  At an October 2004 VA psychology treatment, the Veteran stated that she felt guilty about the friend who died during the land mine incident because she was supposed to be in the location where the explosion occurred.  

A November 2004 VA psychology treatment record provides that the Veteran reported being sexually assaulted by a man on base in Houston after she had been drinking with him on base.  She reported that after she left bar, he "jumped" her while she was walking down the road, and then proceeded to physically and sexually assault her.  She stated that she was hospitalized after the sexual assault.  A December 2004 VA social work note indicates that the Veteran described an in-service physical and sexual assault resulting in a broken nose.  She also stated that she attempted suicide after the sexual assault by slitting her wrists.  The Veteran displayed her scars and stated that she was "charged with defacing government property," but she was not offered any counseling.  

A March 2005 VA mental health treatment record notes that the Veteran served in the Army for twelve years as a medic, during which time she was sexually assaulted once and witnessed two close friends burn to death.  The treatment record indicates that the Veteran had two psychiatric hospitalizations-one after cutting her wrists in an attempted suicide, and one at the Buffalo VAMC for major depression.  The Axis I impressions were PTSD, chronic and severe; major depressive disorder, recurrent; rule out panic disorder; alcohol dependence in full sustained remission of 12 years; and cocaine dependence in remission since 1995.  The provider also noted an Axis II impression of personality disorder, NOS, with borderline traits.  

A July 2005 VA social work note indicates that the Veteran produced a Polaroid photo of herself in a cast, adding that the claimed military sexual assault occurred while the Veteran was in a cast.  With regard to the claimed assailant, the Veteran described him as a white male, but she was unable to identify who he was.  The Veteran reported that she started drinking heavily after his incident.  The Veteran also discussed witnessing a friend burn to death at Fort McClellan; she stated that the building was evacuated, and her friend was dead on arrival at the hospital.  The Veteran stated that she never sought counseling regarding the burning incident or the sexual assault.  The Veteran also reported that she had been stabbed by her ex-husband during a domestic assault in 1983 or 1986.  

September 2005 VA social work and mental health notes indicate that the Veteran discussed witnessing her friend burn to death in the military.  She felt that she should have been able to save him, and she described olfactory hallucinations, during which she was able to smell his burning flesh.  The Veteran's Axis I diagnoses continued to be PTSD, chronic and severe; major depressive disorder, recurrent; rule out panic disorder; alcohol dependence in full sustained remission of 12 years; and cocaine dependence in remission since 1995.  She also continued to have an Axis II diagnosis of personality disorder, NOS, with borderline traits.  

An October 2005 VA social work note provides that the Veteran was able to recall that the person who committed the claimed military sexual assault was white; however, she stated that she did not know his identity.  The social work note also indicates that in 1982, the Veteran's husband at the time stabbed her during a domestic assault.  According to the treatment record, while the Veteran reported the assault to the military police, her husband was not arrested.  Additionally, the Veteran stated that she was in the hospital at Fort Leonard Wood for two to three days after the stabbing.  She stated that she never received any counseling or intervention form the Army for domestic violence, but the Army was aware of the problem.  The Board notes that the Veteran's service treatment records show inpatient treatment for two days in August 1985 after being stung by a bee at a party; the diagnoses were acute alcohol intoxication; atypical chest pain, myocardial infarction ruled out; and possible bee sting with history of anaphylactic reaction.  

A December 2005 statement from the Veteran's spouse discusses changes he has seen in the Veteran's behavior.  For instance, while she used to be outgoing, she is now withdrawn.  He also detailed that she has flashbacks and nightmares, and he described anxiety-related issues, such as running out of elevators hysterically.  

A May 2007 VA neuropsychological assessment indicates that the Veteran admitted to making several suicide attempts over the preceding 25years, and that the most recent incident was a hanging attempt 10 months prior.  According to the Veteran, the limb of the tree broke.  She denied current suicidal intentions.  She reported that she can be "quite violent," but she was noted to be unable to give details of recent assaultive behavior, other than to say some event transpired within the past several months.  When pressed for details, she replied that she had not killed anyone.  

At the June 2007 DRO hearing, the Veteran gave testimony concerning the alleged fire at Fort McClellan and the claimed military sexual assault.  With respect to the fire at Fort McClellan, the Veteran described that the fire alarm went off while she and others were in their barracks.  According to the Veteran, as they got to the second floor, there was a soldier on fire, and two other soldiers, identified as Richard Cole and Joe Barger (who the Veteran later identified as the victim of the claimed land mine-related stressor), tried to put the fire out with blankets.  According to the Veteran, the fire was an accident and was caused by melting down turtle wax to clean the floors.  The Veteran could not initially remember the name of the friend who was burned, but later stated his name was Mark Williams.  The Veteran stated that they exited the building and came into a formation in front of the building, and that the military police, fire department, and ambulance were called.  Eventually, the commander came out and told the service members to return to their barracks.  

With respect to the Veteran's claimed military sexual assault, the Veteran's representative indicated that the Veteran said she was attacked by five people, but the Veteran corrected her representative and maintained that she was attacked by one person and that she never saw his face because the attack happened from behind.  The Veteran stated that she did not speak to anyone about the assault and indicated that she was afraid to tell friends because they might report it.  The Veteran stated that after the incident, she began to drink heavily and had anger issues.  She also reported that at least one person in the military told her they believed she was drinking too much, but she politely told them it was none of their business as long as she was doing her job.  

The Veteran also discussed a psychiatric admission at the Buffalo VAMC but could not remember the date of admission.  The Veteran reported that she had a "breakdown" after several of her spouse's friends came to their house.  The Veteran noted that she did not like people around her, and that she grabbed a gun and threatened to kill his friends if they came into the house.  She stated that she did not have any service overseas.  

A January 2008 VA psychiatry note provides that the Veteran experienced chronic physical and emotional abuse as a child by her maternal grandmother.  The treatment record notes that the Veteran was sexually assaulted in the military and experienced severe domestic violence by her first husband.  The Veteran reported four suicide attempts, three of which resulted in hospitalization.  She detailed that several years prior, she was hospitalized at Strong Memorial Hospital for six months after cutting her wrists.  

According to a March 2008 VA psychiatry treatment record, the Veteran discussed how she had to chronically "numb out emotionally" while stationed as a medic in Saigon in 1975 so as to not be overwhelmed by the needs of the soldiers she was assisting, and how she used alcohol to aid in her numbing efforts.  A psychiatry treatment record dated approximately two weeks later notes that he Veteran reported a history of significant losses, included her son being murdered in 1999 and the death of mother in or around 1998; however, the Veteran requested not to talk about her trauma.  The Veteran reported one psychiatric hospitalization in March 2002, detailing that she had presented with a calculated plan of killing people whom she linked to the death of her son and to the person who committed sexual assault against her, in addition to herself.  She reported no other history of suicide attempts or gestures.  The Veteran was given Axis I impressions of PTSD, chronic/severe; major depression, recurrent; anxiety disorder with agoraphobia; alcohol and cocaine dependence in full sustained remission; and bereavement.  She was given an Axis II impression of personality disorder, NOS, with borderline personality traits.  

The Veteran was afforded a VA examination in March 2008.  With respect to psychiatric history, the Veteran reported no history of mental health difficulties or psychiatric treatment prior to entering service; however, she did indicate that she began drinking alcohol at age 13 or 14 and felt that she was alcohol dependent prior to service.  The Veteran reported an onset of anxiety after the claimed military sexual assault, which worsened in 1999 after her mother died, and had continued to worsen since that time.  The Veteran described being raised by both parents and stated that she had a good relationship with her parents.  In addition to her history of alcohol use prior to service, the Veteran reported being married to a physical abusive husband prior to entering the military, and emotional abuse from a second husband, also prior to entering the military.  The Veteran denied any intrusive thoughts or anxiety regarding the traumatic experiences from her first marriage, and she otherwise denied any exposure to traumatic stressors, including physical, sexual, or emotional abuse prior to entering the military.  However, the examination report later provides that the Veteran reported a history of suicidal ideation that began over 20 years ago.  The Veteran stated that she attempted suicide by cutting her wrists and getting into a hot tub of water.  She stated that she was hospitalized for 72 hours as a result.  

Regarding military history, the Veteran stated that she was mobilized for active duty on two occasions; once in 1980 and once in 1982, when she was deployed to Kuwait for 10 months.  The examiner noted the Veteran's military occupational specialty of medical specialist, and the Veteran reported that her duties included triage, changing dressing, starting IVs, taking vital signs, and general ward care.  The Veteran did not report trauma based on treatment or viewing of injured soldiers.  The Veteran indicated that while in Kuwait, she viewed combat, and while she was reportedly shot at, she was never in a situation in which she feared for her life.  The Veteran did note that she received shrapnel in her elbow, which was not removed; however, it did not bother her or cause any dysfunction other than possible numbness in her hand.  The Veteran detailed that while stationed at Fort Sam Houston, she would have between ten and fifteen drinks every night and described herself as alcohol dependent.  However, she noted that at the time, she did not believe herself to be alcohol dependent, as she did not have any lost duty time, did not make any errors in her work, and was not having problems with her functioning as a result of her drinking.  

The Veteran reported two traumatic incidents that occurred at the beginning of her active duty service.  First, she stated that within one month of her arrival at Fort McClellan, she viewed fellow soldier Mark Williams catch on fire and die after he heated up turtle wax to wax the floors.  The Veteran stated she remembered the sound of him screaming and that others grabbed blankets to put out the fire.  She stated that she was told that he later died.  The Veteran also described the claimed military sexual trauma at Fort Sam Houston when walking back to her barracks after drinking at the NCO club.  The Veteran stated that the assailant threatened to kill her if she made any noise.  She indicated that she did not tell anyone about the incident while in the military.  The examiner noted that the Veteran had considerable difficulty relating the details of this event and was initially unable to speak.  

The examiner found that the Veteran's reported in-service stressors of sexual assault and witnessing the fire-related death of her friend were sufficient to meet the DSM-IV stressor criterion for PTSD, as both caused intense fear, helplessness, and horror; additionally, the examiner found that the Veteran's reported symptoms were consistent with a diagnosis of PTSD.  For instance, she reported experiencing recurrent, intrusive thoughts, nightmares, and flashbacks.  She stated that she experiences physiological arousal in response to re-experiencing the trauma, including heart pounding, shortness of breath, and shaking.  The Veteran reported symptoms of avoidance of trauma-related stimuli and increased difficulty in being emotionally connected with her husband.  She indicated a sense of foreshortened future, noting that she feels useless.  The examiner found that in addition to symptoms of PTSD, the Veteran related symptoms of depression.  However, the examiner found that the Veteran did not relate symptoms suggestive of bipolar disorder, current substance abuse disorder, personality disorder, or cognitive dysfunction.  

The examiner noted that the Veteran's pre-military history was remarkable for alcohol dependence and two abusive marriages.  The examiner found that the Veteran's reported symptoms of PTSD were of a severe and chronic nature and were considered to be in direct relation to her reported in-service trauma, noting that the Veteran viewed a fellow die by fire and felt responsible for such death, and that she was sexually assaulted by a man who threatened to kill her.  The examiner gave Axis I diagnoses of PTSD, severe, chronic; major depressive disorder, severe, with psychotic features; panic disorder with agoraphobia; and cocaine and alcohol dependence in full sustained remission.  There were no Axis II diagnoses.  The Board notes that the examiner indicated that the Veteran was a poor historian.  

The Veteran was voluntarily admitted for psychiatric treatment on May 19, 2008.  According to the inpatient admission note, the Veteran was planning suicide by cop; specifically, the Veteran reported that she planned to take her friend hostage with an unloaded gun so that the cops would shoot her.  The Veteran reported increased depression, suicidal ideations, and auditory hallucinations telling her to kill rapists and molesters over the preceding eight months, when she was denied a claim for service connection.  She stated she was mainly depressed due to financial reasons, particularly, her denied claim for benefits.  However, she also stated that chronic pain in her back and leg depressed her as well.  

In an initial psychiatric admission assessment dated May 20, 2008, the Veteran was noted to have an extensive history of recurrent and severe major depressive disorder, which the Veteran reported began at age 25 after her first husband stabbed her in the chest and the sequelae from being divorced.  The treatment record notes that other known hospitalizations included the 2002 admission at the Buffalo VAMC, in addition to the reported 6-month hospitalization at Strong Memorial Hospital in 1985 following a suicide attempt by cutting her wrists.  The treating provider noted that the Veteran had a diagnosis of PTSD related to military sexual trauma incurred during training, as well as previous sexual abuse in her childhood.  

With respect to family history, the Veteran reported that she was raised by her mother and father, along with her maternal grandmother.  The treating provider added that records indicated that she was adopted by a maternal aunt and that she had one adopted brother and three biological brothers.  According to the provider, the exact history of abuse was unclear, but the Veteran stated that her grandmother was physically and emotionally abusive.  The provider noted that it was documented that the Veteran was sexually abused by a relative as a child.  The Veteran was given an Axis I assessment of major depressive disorder, recurrent, with severe psychotic features; rule out bipolar II, depressive episode with psychotic features; history of PTSD, chronic, severe; history of panic disorder with agoraphobia; and history of alcohol and cocaine dependence in full remission.  She was given an Axis II diagnosis of personality disorder, NOS, history of borderline personality traits.  

May 21 and 22, 2008 treatment records note that the Veteran discussed being sexually assaulted by her uncle at the age of 12.  The Veteran was discharged on May 22, 2008.  The assessments were major depressive disorder with psychotic features; PTSD; and depressed mood, continues to improve.  

A June 2010 VA psychiatry treatment note indicates that the Veteran discussed military sexual trauma by her ex-husband in addition to issues relating to rebuilding a relationship with her daughter.  

The Veteran was afforded another VA examination in June 2010.  The Veteran reported that she grew up in an intact household and had a very good relationship with her brother.  The examination report notes a one-time incident of abuse from an outside perpetrator, presumably during the Veteran's childhood, but this was reported to not have a long-standing impact on her functioning.  The Veteran reported that her first husband was abusive, that her second husband was controlling, and that she had been married to her current husband for thirteen years, although they had known each other prior to being married.  

The Veteran reported that during service, she drank significantly but maintained her job function and did not receive treatment.  The Veteran stated that her intrusive recollections focused on two separate incidents: the claimed military sexual assault, and witnessing a friend, identified as Michael Thomas, burn to death when he was trying to apply wax to the floors.  With respect to her claimed military sexual trauma, the Veteran stated that she did not report the incident to authorities, but in March 1980, she did talk about it with two friends who were stationed with her at Fort Sam Houston.  The Veteran also reported that after the assault, she requested a transfer to be trained as a drill sergeant to get away from her attacker, who wore a military uniform.  The examiner noted that both of these incidents showed the Veteran's exposure to life-threatening situations involving fear for life and safety.  

Regarding depressive symptoms, the Veteran reported the onset of such symptoms after the claimed in-service sexual assault.  She detailed that her anxiety symptoms had become more problematic in the past fifteen years, noting a panic-related symptoms involving an elevator and a trip to Wal-Mart.  The Veteran reported the onset of PTSD symptoms when in the military following her military sexual trauma and in close conjunction with the trauma of witnessing a fellow soldier burn to death.  Specifically, the Veteran stated that she re-experiences these traumas through intrusive thoughts, nightmares, possible flashbacks, distress, and physiological reactivity.  The examiner noted that the Veteran's flashbacks may be associated with her reaction to the smells of something that is dead or of burning pig meat.  The Veteran also reported various avoidance behaviors and a decreased interest in previously-enjoyed activities.  

The examiner gave diagnoses of PTSD, chronic, moderate-to-severe; major depressive disorder, recurrent; and anxiety disorder, NOS, under the DSM-IV criteria.  The examiner did not render any Axis II diagnoses.  She opined that the Veteran's PTSD and depressive symptoms were most likely a result of her active service, as both her reported military sexual trauma and memory of a fellow soldier being burned to death were stressful events that were clearly linked to her PTSD symptoms.  The examiner also added that the Veteran's anxiety symptoms were determined to be at least as likely as not secondary to her military experience but that they could also be related to the ongoing stress of her PTSD and depressive symptoms that began during military service.  The examiner noted that it is not uncommon for victims of sexual trauma to fail to report such incidents, adding that the Veteran stated she did not report the assault because she did not feel as if she "could go through with it."  The examiner highlighted that consistent with the Veteran's report that she requested a transfer to get away from her attacker, the Veteran was transferred to the 98th Division for training.  The Board notes that as set forth in a January 1980 order to initial active duty for training, the Veteran was to report to Fort McClellan for basic training beginning in February 1980, and to Fort Sam Houston in April 1980 for advanced individual training.  The examiner also added that the Veteran reported that she drank heavily after the rape and had conduct problems that were likely documented.  The examination report does not address the Veteran's other claimed stressors.  

A January 2011 VA treatment record indicates that the Veteran reported that although she was sexually assaulted while in the military, she did not tell anyone about it until 1990, when she was hospitalized for suicidal ideations.  She stated that she did not like watching anything related to war or rape, as such material would bring back memories of her past history of domestic violence and childhood abuse.  The Veteran was diagnosed with PTSD related to military sexual trauma (history of childhood, physical abuse by ex-husband), panic disorder with agoraphobia, and recurrent major depressive disorder.  

The Veteran was afforded another VA examination in February 2012.  The examiner gave a diagnosis of mood disorder, NOS, and found that there were no other pertinent diagnoses under the DSM-IV criteria.  The examiner provided that although the Veteran reported that her childhood years were fine, upon showing the Veteran a 2002 VA treatment record, she stated that her maternal grandmother was mentally abusive and tried to stab her.  The examiner also noted the Veteran's reported alcohol abuse and one-month admission to a mental hospital prior to service.  The report does not specify whether this admission was for the above-noted suicide attempt at age 18.  The examiner wrote that it appeared that the Veteran entered service with a mental illness.  The examiner noted that the Veteran was inconsistent with her in-service experiences and that considering her degree of involvement with alcohol both prior to, and during, service, it was not possible to render an opinion without resorting to speculation as to whether the Veteran's mental status has followed its natural progression or increased due to service.  The examiner also noted that the Veteran's condition clearly and unmistakably existed prior to service and was clearly and unmistakably not aggravated due to service.  

A supplemental medical opinion was obtained in January 2013.  The January 2013 examiner provided that she did not concur with the February 2012 examiner's opinion that the claimed condition clearly and unmistakably existed prior to service and was not aggravated by service.  The examiner opined that instead, the Veteran's "mental disorder" was less likely than not due to service, stressing that there was no noted mental disorder at the time of enlistment, nor were there service treatment records related to a mental health issue or a lower extremity injury requiring a cast.  The examiner acknowledged that notations regarding a 1979 ankle fracture in 1985 reports of medical history but stated that these could be due to an error in recalling when the injury occurred, or they could indicate possible sexual assault prior to service when the Veteran did have a cast on her leg.  The examiner did not address the Veteran's other claimed stressors.  

In a February 2014 statement, the Veteran stated that when she reported her claimed military sexual assault to her 1st sergeant, she was told that if she were to make a formal complaint, she would have been discharged under less than honorable condition.  The Veteran wrote that as a result, she said nothing about the incident for years.  

The Veteran was afforded another VA examination in August 2015.  According to the August 2015 examiner, the Veteran did not meet the diagnostic criteria for PTSD, major depressive disorder, or anxiety disorder under the DSM-V criteria.  Instead, her current diagnosis was personality disorder.  The examiner wrote that while the Veteran denied a history of childhood abuse, prior treatment notes showed "huge contradiction[s]"; for instance, the Veteran had previously reported that she was adopted at 9 months old, raised by grandmother who was abusive and who tried to stab her, and was sexually molested by her uncle when she was proximately elven.  At the examination, the Veteran discussed the 1980 reported sexual assault and told the examiner that she told her sergeant about the sexual assault, who brought it to the attention of a first sergeant, who advised her not to discuss the assault with anyone, as it would result in a medical discharge.  

The Veteran denied any other trauma at the VA examination.  Later during the interview, the Veteran's spouse raised the issue of the Veteran's friend being burned.  The Veteran said that she felt guilty that she was not able to help, but she was "here for MST" and was "push[ing] that incident to the side."  The examiner opined that the Veteran's stressor was not credible.  Though the examiner did not specify the specific stressor to which she was referring, no stressors other than the claimed military sexual trauma were discussed.  The examiner wrote that there was a "mismatch between subjective narratives and objective findings" and provided that considering the Veteran's extreme chaotic childhood history, pre-service trauma (which also contributed to her significant drug and alcohol use), and persistent presentations to VA mental health providers, the Veteran's diagnosis was in line with personality disorder cluster B and was less likely than not caused by service.  Instead, her personality disorder "stem[med] from her childhood experiences" and was not related to her service.  

	Legal Analysis

As an initial matter, the Board acknowledges that based on the history noted above, the record indicates that the Veteran might have had a psychiatric disorder prior to entering service.  Although the February 2012 examiner found that the Veteran had mood disorder that existed prior to service, and the August 2015 examiner opined that the Veteran's personality disorder "stem[med] from her childhood experiences," the Veteran was clinically evaluated as normal with respect to psychiatric conditions on entrance into service.  Given that a psychiatric disorder was not specifically noted in the entrance examination report, it is presumed that with respect to possible psychiatric disorders, the Veteran was in sound condition on entrance into service.  38 C.F.R. § 3.304(b).  

The Board notes that although this presumption is rebuttable, VA must do so by showing clearly and unmistakably both that a disability existed prior to service, and that such disability was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); see also Wagner v. Principi, 370 F.3d 1089, 1096-97 (2004).  The Board concludes that VA cannot meet that burden here, as the evidence does not rise to that standard.  First, the January 2013 examiner stated that she did not concur with the February 2012 examiner's opinion that the Veteran's condition clearly and unmistakably existed prior to service, as there was no noted mental disorder at enlistment or any service treatment records related to a mental health issue.  Additionally, as will be discussed further below, the record raises doubts as to the reliability of the Veteran's representations to previous examiners.  This further weighs against a finding that a psychiatric disorder clearly and unmistakably existed prior to service, as the examiners relied on the Veteran's reports in rendering their diagnoses and opinions.  Second, the February 2012 examiner's opinion specifically indicated that it was not possible to render an opinion without resorting to speculation as to whether the Veteran's mental health condition followed its natural progression or increased due to service.  Thus, the presumption of sound condition is not rebutted, and the Veteran's claim is one for service connection.  See Wagner, 370 F.3d at 1096; Horn v. Shinseki, 25 Vet. App. 231, 236 (2012) (providing that in circumstances involving an unrebutted presumption of soundness, the claimant must still demonstrate a current disability and a nexus between the current disability and the in-service injury or disease).  

As set forth above, to establish service connection for the claimed disorder on a direct basis, there must be evidence of: an in-service incurrence or aggravation of a disease or injury, a current disability, and a nexus between the two.  See Shedden, 381 F.3d at 1167.  

With respect to the Shedden element of an in-service incurrence of an injury, or stressor, the Board acknowledges that the M-60 machine gun accident has been verified.  See id.  As stated above, service treatment records show that during a period of active duty for training, the Veteran was treated for a superficial projectile injury following a defective M-60 round grazing her elbow.  However, the Board finds that the evidence of record is against a finding that the Veteran's other claimed military stressors occurred, namely, witnessing a friend catch fire and die, witnessing a friend being blown up by a land mine, and being sexually assaulted.  

With respect to witnessing a friend catch fire and die at Fort McClellan in February 1980, as set forth above, the Board acknowledges that both the March 2008 and June 2010 VA examiners found that this claimed incident satisfied the DSM-IV stressor criterion for PTSD.  However, other evidence of record weighs against a finding that this incident occurred.  As noted above, the AOJ was unable to verify the claimed stressor, as there were no records reflecting the fire incident described by the Veteran or an injury of someone named Mark Williams.  Significantly, the article from the McClellan News shows that while a fire did occur at the barracks of Fort McClellan in February 1980, this fire occurred prior to the Veteran's first day of service at Fort McClellan, and no one was reported injured by the fire.  Moreover, the Veteran has given inconsistent reports regarding this incident.  At times, such as during the March 2002 VA psychiatric assessment, the Veteran has reported that her friend died in her arms after the fire.  At other times, such as at the March 2008 VA examination, the Veteran has reported that she was told later that he died.  The Veteran has also stated that she "thought" her friend died from the fire.  The Veteran has also suggested, at times, that she witnessed multiple fellow service members burn to death or experience burn-related injuries, such as at a March 2005 VA treatment, when she stated that she witnessed two close friends burn to death, and a March 2003 SSA psychiatric evaluation, when she reported seeing several friends killed or burned while serving in the Gulf War.  Additionally, the Veteran has both asserted that the barracks were destroyed as a result of the fire and that she and fellow service members were told to return to their barracks on the night of the fire.  

Thus, although the March 2008 and June 2010 examiners accepted the Veteran's report regarding this claimed incident, the record establishes that they relied on representations from the Veteran that are inconsistent with evidence of record indicating that the described fire did not occur, and with prior statements of the Veteran herself.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (providing that the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc.); see also Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995) (providing that in determining the credibility of lay witnesses, the Board may consider factors such as inconsistencies among lay statements).  Thus, in light of the AOJ's inability to verify the stressor, the McClellan News article, and the Veteran's inconsistent reports regarding this claimed stressor, the weight of the evidence is against a finding that the Veteran witnessed a friend burn and die at Fort McClellan during active service.  As such, this stressor does not constitute an in-service stressor for the purpose of determining whether the Veteran is entitled to service connection for an acquired psychiatric disorder.  

For similar reasons, the Veteran's claimed stressor of witnessing a friend, Joe Barger, die from a land mine explosion does not comprise an verified in-service stressor.  As detailed above, VA was unable to verify that the land mine incident occurred.  According to the November 2014 JSRRC response, casualty data did not list anyone by the name of Joe Barger who was blown up while practicing with a live land mine at Fort Leonard Wood during 1981 or 1985, and although it researched other available historical records, none documented the incident described by the Veteran.  In addition to the AOJ's inability to verify the claimed stressor, the Veteran has given inconsistent reports regarding the claimed incident.  See id.  While the Veteran has generally reported that the incident occurred at Fort Leonard Wood during a period of active duty for training, she has also stated that she believed the incident occurred during the Persian Gulf War.  Although the Veteran has told treating providers that she was posted in Kuwait, where she was shot at in the leg, the Veteran's personnel records indicate that she had no foreign service, and at the June 2007 DRO hearing, the Veteran stated that she never served abroad.  Given the AOJ's inability to verify this claimed stressor, and the Veteran's inconsistent reports about where the claimed stressor occurred, which include false reports of service in Kuwait, the weight of the evidence is against a finding that the Veteran witnessed a friend die by land mine explosion at Fort Leonard Wood during a period of active service or active duty for training.  Accordingly, the claimed land mine incident does not constitute an in-service stressor for determining whether the Veteran is entitled to service connection for an acquired psychiatric disorder.  Moreover, while none of the examiners have explicitly addressed this claimed stressor, a medical opinion that addresses this claimed stressor is neither warranted nor necessary.  Cf. 38 C.F.R. § 3.304(f).  

The Board also finds that the weight of the evidence is against a finding that the Veteran experienced military sexual trauma during active service.  While the Board acknowledges that two VA examiners, in addition to VA medical providers, have opined that the Veteran has an acquired psychiatric disorder, to include PTSD, due at least in part to military sexual trauma, the Board finds that the January 2013 VA medical opinion and the August 2015 VA examination report, in addition to the Veteran's representations as set forth in her VA treatment records, offer the most compelling evidence with respect to this issue and strongly weigh against a finding that the Veteran experienced military sexual trauma during active service.  

As detailed above, the August 2015 examiner opined that the Veteran's reported stressor of military sexual trauma was not credible.  While the examiner did not provide specific rationale to support her opinion regarding the reported military sexual trauma not being credible, the examiner did note that there was a mismatch between the Veteran's subjective narratives and objective findings, and "huge contradictions" between the Veteran's representations at the VA examination and prior medical evidence of record.  

The Board finds compelling that consistent with the examiner's notations regarding inconsistencies and contradictions, the record contains various statements by the Veteran that weigh against a finding that the claimed in-service military sexual trauma occurred.  For instance, although the Veteran has generally reported that she was sexually assaulted once during active service by an unknown man who she could not describe at all, during the March 2002 psychiatric assessment, the Veteran stated that she was sexually assaulted by four men while in the military.  At the June 2007 DRO hearing, the Veteran's representative indicated that the Veteran had stated that she was attacked by five people.  At a November 2004 VA psychology treatment, the Veteran detailed that during active duty in Houston, she was sexually assaulted by a man on base after she was drinking with him and that she was hospitalized after the sexual assault.  In December 2004, the Veteran reported that the claimed in-service sexual assault resulted in a broken nose and that she attempted suicide afterward by slitting her wrist.  The Veteran reported that she was charged with "defacing government property" as a result.  The Board notes that there are no service treatment records showing a broken nose or an attempted suicide following the claimed in-service assault.  A June 2010 VA psychiatry treatment record includes a notation of military sexual trauma by the Veteran's ex-husband.  While the Veteran has attributed "old fractures" involving her ribs to the claimed military sexual assault, the March 2002 psychiatric assessment demonstrates that she has also reported that her first husband physically abused her and had broken both her jaw and ribs at an unspecified time.  Additionally, while the Veteran has generally indicated that she did not report the sexual assault or discuss it with anyone during service, at the June 2010 VA examination, she stated that she told two fellow service members about the assault in March 1980, and at a February 2014 VA treatment and the August 2015 VA examination, she reported that she told her sergeant about the sexual assault.  

Thus, the record demonstrates that on multiple occasions, the Veteran has given inconsistent statements with respect to the reported assailant, the nature of the claimed assault, and her actions after the claimed assault.  See Buchanan, 451 Fed at 1337.  In addition to showing that the Veteran has provided inconsistent statements about the claimed sexual assault itself, these statements also raise a significant degree of doubt concerning the reliability of the Veteran's representations.  For instance, while the Veteran stated that she was hospitalized following the claimed sexual assault, which is inconsistent with other reports, there is no indication of such hospitalization.  As noted above, the only documented hospitalization was in August 1985 following a bee sting.  Additionally, the Board has reason to doubt the Veteran's report that she attempted suicide by cutting her wrist following the claimed sexual assault and was "charged with defacing government property."  There is no indication of treatment for an injured wrist due to cutting.  Moreover, given the nature of the Veteran's statement that she was "charged with defacing government property," the statement is an example of the unreliability of the Veteran's reports.  

Other representations that the Veteran has made to medical providers further demonstrate the unreliability of her statements, and as a consequence, demonstrate the unreliability of the medical opinions of record that link a psychiatric disorder to the Veteran's active military service.  For example, while the August 2010 examiner relied on the Veteran's report of requesting a transfer following the claimed in-service sexual assault in determining that the claimed assault was a PTSD stressor, the January 1980 order to report shows that prior to entering service, the Veteran was scheduled to transfer to Fort Sam Houston in April 1980 for advanced individual training.  Additionally, while the August 2010 examiner also relied on the Veteran's report that she began to drink heavily and had conduct problems after the claimed sexual assault, these reports are inconsistent with other evidence.  For instance, the Veteran has reported that she began drinking as early as age 8 and began "seriously drinking" at age 12, and at the March 2008 VA examination, she stated that she felt she was alcohol dependent prior to service.  Moreover, the Veteran's personnel records do not document any issues pertaining to conduct.  Instead, they contain a March 1980 letter of commendation for outstanding performance and a May 1981 letter of appreciation for outstanding performance of duties.  

Additionally, while there is no indication that the Veteran served abroad, the Veteran has reported on several occasions that she served in the Republic of Vietnam and the Persian Gulf.  With respect to her claimed Persian Gulf service, the Veteran has told providers both that she was, and was not, shot at while serving in Kuwait.  The record also contains highly varied reports regarding family history.  As detailed above, the August 2015 examiner noted "huge contradiction[s]" with respect to reported family history, highlighting that although the Veteran claimed to have a "very good childhood" without any abuse, she had previously represented a traumatic childhood involving physical, emotional, and sexual abuse.  The Veteran has also given statements regarding her March 2002 psychiatric admission that appear inconsistent with contemporaneous medical evidence.  See Curry v. Brown, 7 Vet. App. 59 (1994) (contemporaneous evidence can have greater probative value than inconsistent testimony provided by the claimant at a later date).  Specifically, based on the treatment records pertaining to the Veteran's March 2002 admission, the discovery of multiple narcotic prescriptions seemed to have precipitated the hospitalization.  The records indicate that the Veteran expressed suicidal ideation in response to not being able to obtain pain medication.  Moreover, the Veteran verbalized a suicide attempt again in September 2002 in an attempt to obtain opioids.  However, as reflected in a March 2008 VA treatment record, the Veteran has reported that she was hospitalized in March 2002 after presenting with a calculated plan of killing people whom she linked to the death of her son and to the person who committed sexual assault against her, in addition to herself.  

Even where the Veteran has provided consistent details regarding the claimed in-service sexual assault, such as her report that she was wearing a cast when the incident occurred, other evidence of record contradicts this report and further weighs against a finding that military sexual trauma occurred.  As stressed by the January 2013 VA examiner, there are no service treatment records showing treatment for a lower extremity injury for which a cast was applied while the Veteran was on active duty.  Additionally, while the examiner acknowledged that 1985 reports of medical history note a broken left ankle in 1979, which could be the result of simple error in the Veteran's recall, the examiner stressed that it could suggest that the alleged sexual assault occurred prior to service, if the Veteran had a cast on her leg at the time.  

Thus, notwithstanding the March 2008 and August 2010 examiners' findings that the claimed military sexual trauma supported a diagnosis of PTSD, and their opinions that the Veteran's condition was the result of military sexual trauma (and the claimed burning incident), other evidence of record weighs strongly against a finding that the claimed military sexual trauma occurred.  Therefore, it does not constitute a valid stressor for purposes of determining whether the Veteran is entitled to service connection for an acquired psychiatric disorder.  

While the Veteran's service treatment records establish that the M-60 accident occurred, the evidence weighs against a finding that it is linked to an acquired psychiatric disorder.  The Board notes that at the March 2008 VA examination, the Veteran described an injury involving receiving shrapnel in her elbow, and she stated that it did not bother her or cause any dysfunction other than possible numbness in her hand.  This injury was not asserted to be, nor was it treated by the examiner as, a potential PTSD stressor.  While the Veteran appeared to associate this injury with service in Kuwait, the Board nevertheless finds this report probative given that the nature of the injury appears similar to the M-60 accident.  Additionally, when the August 2015 examiner asked the Veteran whether there was any trauma other than the claimed military sexual assault, the Veteran stated no.  Thus, the Veteran's own representations do not support a finding that an acquired psychiatric disorder is due to the M-60 accident.  Therefore, while the Board acknowledges that an examiner has not offered a medical opinion that specifically addresses this incident, no additional opinion is needed where, as here, the evidence does not indicate that the claimed acquired psychiatric disorder is associated with this event.  See McClendon, 20 Vet. App. 79.  

As documented above, the record includes multiple Axis I psychiatric diagnoses, including PTSD, major depressive disorder, panic disorder with agoraphobia, anxiety disorder (both NOS and with agoraphobia), affective disorder, mood disorder, and various substance dependence.  Additionally, with respect to the Veteran's multiple diagnoses, the Board acknowledges that the March 2008, June 2010, and February 2012 examination reports are based on the DSM-IV criteria, while the August 2015 examination report is based on the DSM-V criteria.  However, even if the Board were to assume, for the purpose of this decision, that the Shedden element of a current disability is met and an Axis I diagnosis applies to the Veteran's current condition, where, as here, the competent evidence of record weighs against a finding that any such acquired psychiatric disorder was incurred in, or otherwise caused by, the Veteran's active military service, entitlement to service connection is not warranted.  Moreover, no additional opinion or clarification regarding current diagnoses is needed, as such opinion or clarification would not materially affect the outcome of the Veteran's claim.  

In reaching these conclusions, the Board has carefully considered the Veteran's contentions.  However, as set forth above, the Board has significant reason to doubt the Veteran's representations regarding her claimed in-service stressors and her medical history given the many inconsistencies between her own statements and the objective evidence of record.  See, e.g., Buchanan, 451 F.3d at 1336-37.  Thus, the Veteran's contentions do not support a finding that an acquired psychiatric disorder was incurred in, or is otherwise the result of, her active military service.  

In summary, the credible and competent evidence of record does not indicate that an acquired psychiatric disorder was incurred in active service or is otherwise related to active service, to include the Veteran's claimed in-service stressors.  Accordingly, the weight of the evidence is against a finding that an acquired psychiatric disorder was caused by, or is otherwise etiologically related to, the Veteran's active service.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the Veteran's claim, that doctrine does not apply, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


